The present appeal is from a final decree which dismissed the bill of complaint. The object of the complainant's bill was to compel specific performance of an oral agreement the complainant claimed was made with him by the decedent, Bertha Kulat, a member of whose household he had been for many years and in whose employ he was virtually without interruption for twenty-five years and until the time of Mrs. Kulat's death.
The nub of the case about which the testimony pro and con
revolved was whether decedent had made a parol agreement to make a will favorable to the complainant. Such agreements may be enforced in equity when the proofs are definite, clear and convincing that such an agreement was made. Vice-Chancellor Kays, who heard this matter, held that the proofs *Page 12 
submitted did not accord with the norm of excellence and conviction required by our cases, upon which the learned Vice-Chancellor relied, to support a bill of this kind and dismissed the bill. We are in complete accord with his conclusion on the issue presented.
The decree is affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 13.
For reversal — None.